Case: 2:15-cv-02883-ALM-EPD Doc #: 308 Filed: 09/08/20 Page: 1 of 2 PAGEID #: 3129




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


JESSICA HOGAN, et al.,                            :
                                                  :
                 Plaintiffs,                      :
                                                  :       Case No. 2:15-CV-2883
          v.                                      :
                                                  :       JUDGE ALGENON L. MARBLEY
CLEVELAND AVE RESTAURANT INC.                     :
d/b/a SIRENS, et al.,                             :       Magistrate Judge Deavers
                                                  :
                 Defendants.                      :


                                       OPINION & ORDER

          This matter is before the Court on Plaintiffs’ unopposed motion to approve the settlement

claims administrator. (ECF No. 283). For the reasons stated below, this Court GRANTS

Plaintiff’s Motion for Approval of the Claims Administrator.

          On December 10, 2019, this Court preliminarily approved the settlement agreement for

both the Bartender class and Entertainer class. (ECF No. 230 at 11). On June 5, 2020, Plaintiff

filed a motion for Final Settlement Approval for the Bartender class, (ECF No. 278) which this

Court approved on July 31, 2020. (ECF No. 303). The fairness hearing for the Entertainer class

is scheduled for January 2021. (ECF No. 230 at 11). Plaintiffs thereafter filed the instant

Motion to Approve the Settlement Claims Administrator for the Entertainer class. (ECF No.

283). In that motion, Plaintiff requests this Court to approve CAC Services Group, LLC as the

Claims Administrator for the Entertainer class. (ECF No. 283 at 1). The settlement agreement

states:

                 Defendants shall delegate to the Entertainer Claims Administrator,
                 whose appointment and compensation shall be approved by the
                 Court, the responsibility for screening and making payments to
                 members of the Entertainer subclass. Subject to approval by the
Case: 2:15-cv-02883-ALM-EPD Doc #: 308 Filed: 09/08/20 Page: 2 of 2 PAGEID #: 3130




               Court, up to $15,000 from the Settlement Fund may be used to pay
               the Entertainer Claims Administrator.
(Id. at 2). Defendants have not selected a Claims Administrator as necessitated by the above

settlement provision. (Id.). Instead, Plaintiff obtained a quote from CAC Services Group, LLC

(“CAC”). (Id. at 7). Plaintiff provided the quote to Defendants on May 21, 2020. (Id. at 2).

Plaintiff then informed Defendants that Plaintiff would move to obtain approval for CAC as

Claim Administrator if Defendants did not respond. Defendants’ Counsel instructed Plaintiff to

proceed in requesting this Court’s approval. (Id. at 3).

       CAC has extensive experience supporting class actions. CAC has distributed more than

$400 million and coordinated mailings to more than 30 million class members. See CAC

Services Group, LLC, About CAC, https://cacservicesgroup.com/about.cfm (last visited Aug. 9,

2020). Further, Plaintiff’s Counsel stated his experience confirms that CAC is capable of

facilitating the settlement payments to class members. (ECF No. 283 at 2).

       The settlement agreement requests this Court to approve the amount of money paid to the

Entertainer class’ Claims Administrator from the settlement up to $15,000. (Id.). CAC has

provided a quote of $15,976.40. (Id.). Therefore, this Court approves paying CAC the

settlement limit of $15,000 from the settlement funds.

       In considering CAC’s experience, Plaintiff’s Counsel’s experience using CAC, and that

Defendants have not opposed the motion, this Court GRANTS Plaintiff’s Motion to Approve

CAC as the Claims Administrator for the Entertainer class. (ECF No. 283).

       IT IS SO ORDERED.




                                              CHIEF UNITED STATES DISTRICT JUDGE

DATED: September 8, 2020

                                                 2
